        Case 3:20-cv-01848-JCH Document 1 Filed 12/14/20 Page 1 of 6

                                             ;:-;::
                                             c·1
                                             !!
                                             i•"
                                             Cr:::
                                             .:..(
                                             'T


                             UNITED STATiE$ DISTRICT COURT
                               DISTRICT 8F,{;CONNECTICUT
                                             ;:{;i




 Josue Torres
                         Plaintiff,
        V.                                            Case No.   3:l_y- c~-- 0\~?5-- ,X_}t\
                                                                 (To be supplied by the Court)
The Metropolitan District.
                        Defendant( s ).

                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION


1.      Plaintiff resides at the following location: 19 Hidden Pond Rd, Waterbury, CT, 06704



2.      Defendant(s) reside(s) at the following location [Attach additional sheets if more

space is required]: 555 Main Street, P.O. Box 800, Hartford, CT 06142




3.      This action is brought pursuant to [Check all spaces that apply to the type of

claim(s) you wish to assert against the Defendant(s)]:

l8'.I   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et
        seq., for employment discrimination on the basis of race, color, religion, sex, or
        national origin. Jurisdiction is specifically conferred on this Court by 42 U.S.C. §
        2000e-5(f). Equitable and other relief is sought under 42 U.S.C. § 2000e-5(g)
        and the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

D       Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621,
        et seq., for employment discrimination based upon age. Jurisdiction is alleged
        pursuant to 28 U.S.C. §§ 1331, 1337, and/or 1343. Equitable and other relief is
        sought under 29 U.S.C. §§ 626(b) and (c) or §§ 633a(b) and (c).

        My Year of Birth is: _ _ _ _ _ __
       Case 3:20-cv-01848-JCH Document 1 Filed 12/14/20 Page 2 of 6




0      Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for
       employment discrimination on the basis of a disability against an employer which
       constitutes a program or activity receiving Federal financial assistance.
       Jurisdiction is asserted under 28 U.S.C. §§ 1331, 1337 and/or 1343. Equitable
       and other relief is sought under 29 U.S.C. § 794a.

D      Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et
       seq., for employment discrimination on the basis of a disability against a private
       employer. Jurisdiction is specifically conferred on this Court by 42 U.S.C.§
       2000e-5(f). See 42 U.S.C. § 12117(a). Equitable and other relief is sought
       pursuant to 42 U.S.C. § 2000e-5(g). tct.

4.    The acts complained of in this suit concern [Check all spaces that are applicable

to your claim(s)]:



       (A)   D       Failure to hire me. I was refused a job on the following date(s): __



       (B)    [81    Termination of my employment. I was terminated from my
                                                         March 21, 2019
                     employment on the following d a t e : - - - - - - - -

       (C)    D      Failure to promote me. I was refused a promotion on the following

                     date(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.


       (D)    D      Other acts as specified below: _ _ _ _ _ _ _ _ _ _ _ __




                                             2
        Case 3:20-cv-01848-JCH Document 1 Filed 12/14/20 Page 3 of 6




5.       The conduct of the Defendant(s) was discriminatory because it was based upon:

race [(BJ, color [CJ, religion [CJ, sex [CJ, age [CE), national origin ~ or disability ~- [Please

check all applicable bases for your claim of discrimination and explain further, if
 necessary]: Mr Torres was subjected to Disparate Treatment during his employment at MDC.




6.       The facts surrounding my claim of employment discrimination are as follows

[Attach additional sheets, if necessary]:
 1-The Metropolitan district falsely claimed that Mr. Torres was late to work.

2-0ther new employees were documented being late without suffering same recourse.


3-The Metropolitan district falsely claim that Mr. Torres was ineffective at executing work.


Other new employee were ineffective at executing work and supervisor provided assistance and support.


 4-MDC supplied Mr. Torres with used and non working tools while purchasing new tools to other new


employees.


5-Mr Torres suffered employment harassment from both the lead Tech and supervisor and subjected to


Quid Pro Quo. Mr. Torres was subjected to disparate treatment.




7.       The approximate number of persons who are employed by the Defendant
                             34
employer I am suing is: _______

8.       The alleged discrimination occurred on or about the following date(s) or time
        March 21 2019
period: ______________________________




                                                      3
        Case 3:20-cv-01848-JCH Document 1 Filed 12/14/20 Page 4 of 6




9.       I filed charges with the:

       [gj      Equal Employment Opportunity Commission

       [gJ      Connecticut Commission on Human Rights and Opportunities

10.     The Equal Employment Opportunity Commission issued a Notice of Right to Sue

letter (copy attached), which I received on or about the following date: Sept. 16 2020

[NOTE: If you filed charges with the EEOC or the CHRO, you MUST attach a copy of

the Notice of Right to Sue letter for this Court to consider your claim(s). Failure to do so

may result in delaying consideration of your claim(s).]

11.      The EEOC or the CHRO determined that there was no probable cause to believe

that discrimination occurred. My reasons for questioning that determination are as

follows [Attach additional sheets, if necessary]: _ _ _ _ _ _ _ _ _ _ _ _ _ __

The covid virus denied the Mr. Torres of a fair opportunity to the discrimination case.


 CHRO fact finding process was teleconference even though state law state it shall be done in person



12.     If relief is not granted, I will be irreparably denied rights secured under the law(s)

referred to in Item Number 3, above.

13.     WHEREFORE, Plaintiff(s) pray(s) that: The Court grant such relief as may be

deemed appropriate, including [NOTE: While all of the forms of relief listed below may

not be available in a particular action, you should place a check next to each form of

relief you seek.):

       •        Injunctive orders (specify the type of injunctive relief sought): _ _ _ __



                Backpay;

                                                      4
          Case 3:20-cv-01848-JCH Document 1 Filed 12/14/20 Page 5 of 6




          D           Reinstatement to my former position;

          [g]         Monetary damages (specify the type(s) of monetary damages sought):

    $400,000.00

                      Other (specify the nature of any additional relief sought, not otherwise

                      provided for on this form): Removal of employment records at MDC.



                      AND costs and attorneys' fees.

                                             JURY DEMAND

          I hereby           Do   •        DO NOT   'fia demand a trial by jury.
Original signature of attorney (if any)                      intlff's Original Signature

F    II         Ill    II   aame s
                                                         19 Hidden Pond rd

                                                         Waterbury, CT, 06704


      )                                                  (203) 837-0892
Attorney's telephone                                     Plaintiff's telephone

                                                         josueetorres8@gmail.com
Email address if available                               Email address if available




                                                     5
        Case 3:20-cv-01848-JCH Document 1 Filed 12/14/20 Page 6 of 6




                 DECLARATION UNDER PENALTY OF PERJURY

       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at      k\a.rI ford J C I            on     IA I,,, ho::,.a
                   (location)                      (date) '



(Rev. 3/23/16)




                                              6
